Coleman, J.,
concurring:
I concur in the order. The opinion of my esteemed associates adheres to the . conclusions reached in the Vineyard case on all points considered therein, and apparently approves of the reasoning in the case of Bergman v. Kearney. It simply states their conclusion as to the constitutionality of sections 29, 30, 31, and 32 of the statute, without presenting the theory upon which the conclusion is reached. Accepting, as the opinion seems to do, the correctness of the process of reasoning resorted to in both of the above-named cases, I am unable to determine the viewpoint of my associates. Since we all agree that the process of reasoning and conclusions reached in the cases mentioned were right, I see no way of escaping the conclusion that the state engineer does not exercise judicial authority in hearing and determining a contest in the sense and for the purposes contemplated by the statute, and therefore I must disagree with my esteemed associates in their conclusion as to the constitutionality of the sections mentioned.
I am not in accord with the views expressed relative to section 45; but, in view of the nature of the opinion, it would serve no good purpose to present my ideas relative thereto.